Title: From Thomas Jefferson to Francis Walker Gilmer, 25 November 1823
From: Jefferson, Thomas
To: Gilmer, Francis Walker

Monticello
Nov. 25. 23.You have made me a magnificent present in the newly found work of Cicero; and the more precious, as the like is not to be had in the US. the partial terms in which it is conveyed, I duly ascribe to the friendship from which they flow. to the extended views into futurity which these present I have no pretensions. If the rancourous vituperations of enemies, made so, but bitterly so, by the unfortunate conjuncture which fated me first to enter the breach in the federal Citadel, can only be reduced by time to their just estimate; it will more than fill the measure of my humble prospects. You have the good fortune to be embarked on a smoother sea.may your voyage be long, happy, and prosperous.